Walton, J.
The question is whether the materiality of a false representation, relied upon to support an action for deceit, is a question of law for the court, or a question of fact for the jury-
We think it is a question of law for the court. Most of the questions involved in an action for deceit are questions of fact for the jury. Whether the defendant made the alleged false representation, and whether, if he made it, he knew it to be false, and whether the plaintiff was ignorant of its falsity, and whether he relied upon it, and was thereby damaged, are undoubtedly questions of fact for the jury. But, assuming all these facts to be proved, the materiality of the representation is a question of law for the court. Penn. Ins. Co. v. Crane, 134 Mass. 56. Bigelow on Fraud, vol. 1, p. 139, and cases there cited.
In the present case, the presiding justice declined to instruct the jury as to whether any one of the alleged false representations was orivas not material, but left the question of materiality to the jury. We think this was erroneous. We think it was the right of the parties to have the jury instructed specifically respecting each of the alleged false representations, and to have them told Avhether or not, if all the other elements of fraud Avere proved, it was legally sufficient to maintain the action.
The action is for-alleged false representations made by the defendant Avhile selling to the plaintiff twenty-five shares of corporation stock. The exceptions state that there was evidence tending to show that the defendant represented that he wa-s selling the stock as agent for the. corporation, and at the same price at which similar stock had been sold to other parties. We think these representations Avere clearly material; that the plaintiff had a right to know with whom he was dealing, and *281whether the money which he was paying for the stock was going into the treasury of the corporation to increase its working capital, or into the pocket of a stranger, where it would have no such effect. And we think the plaintiff also had the right to know whether others had paid into the treasury of the corporation for their shares the same amount which he was paying. Not because it was important, or material for him to know what others had paid for their stock, but because it w'as material for him to know how much the corporation had received for its stock; for the value of his own stock would depend largely upon the amount of paid-up capital possessed by the corporation. Consequently, the jury should have been instructed that, if they found the other elements of fraud proved, these representations were material and legally sufficient to maintain the suit. Coolidge v. Goddard, 77 Maine, 578; Hoxie v. Small, 86 Maine, 26.

Exceptions sustained.